PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Sella, et al.
Application No. 16/154,370
Filing Date: October 8, 2018
Attorney Docket No.: 4613-001.US
For: ALTERNATING CURRENT NEUTRAL AND GROUND INDUCTIVE ELECTROMAGNETIC RECTIFICATION APPARATUS
:
:
:            
:    
:        DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed November 9, 2021, to accept a delayed submission of the certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:

	(1)	A certified copy of the foreign application, unless previously filed,
	(2)	A showing of good and sufficient cause for the delay, and
	(3)	The petition fee set forth in 37 CFR 1.17(g).

The petition does not meet requirements (1) and (2) above.

With regards to requirement (1), the Office has not received a certified copy for foreign Application No. BR 2020180081689. Specifically, the copies received on October 14, 2021 and November 9, 2021 appear to be a photocopy of the original document and to have been uploaded via EFS-Web.  

MPEP 501.02, Subsection V, states: 

When a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable.

As further discussed in MPEP 215, Subsection II, a copy of the certified copy filed by applicant, including a copy filed via EFS-Web, will not satisfy the requirement.

With regards to requirement (2), the petition does not contain a proper S-signature as provided in 37 CFR 1.4(d)(2)(ii), which states:

A patent practitioner (§ 1.32(a)(1)), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature. 

Since the issue fee was paid on November 9, 2021, a properly signed renewed petition under 37 CFR 1.55(f), along with a certified copy of foreign Application No. BR 2020180081689, a Certificate of Correction under 35 U.S.C. 255 and 37 CFR 1.323, and the required fee under 37 CFR 1.20(a) should be submitted.1 See MPEP § 213.04.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	Brian Prince
	Thorpe North & Western LLP
	8180 S. 700 E., Suite 350
	Sandy, UT  84070


    
        
            
    

    
        1 No further petition fee under 37 CFR 1.17(g) is required.